Citation Nr: 0418878	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for psychiatric 
disability, evaluated as 30 percent disabling prior to 
February 5, 2002, and 70 percent disabling thereafter. 

2.  Entitlement to a compensable rating for the period from 
November 5, 1997, through January 26, 2004, and in excess of 
10 percent for the period from January 27, 2004, for 
bilateral hearing loss disability.

(The additional issues of entitlement to an increased rating 
for chorioretinitis with blindness of the left eye, and 
entitlement to a compensable rating for a fungal infection of 
the toenails of both feet with tinea pedis prior to August 
30, 2002, are the subjects of a separate decision by a panel 
of three Veterans Law Judges.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant had active service from September 1951 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
July 2003 when it was remanded for additional development.

(Parenthetically, when this case was before the Board in July 
2003, the Board remanded the issue of entitlement to an 
initial compensable rating for hearing loss disability of the 
left ear.  In a separate decision dated in July 2003, the 
Board also remanded the issue of entitlement to service 
connection for hearing loss disability of the right ear.  
Thereafter, by rating decision dated in February 2004, the RO 
granted service connection for hearing loss disability of the 
right ear.  A noncompensable evaluation was assigned 
effective November 5, 1997, and a 10 percent evaluation was 
assigned effective January 27, 2004, for bilateral hearing 
loss disability.  The veteran then continued his appeal.  
Therefore, the Board has recharacterized the issue on appeal 
as stated on the title page of this decision.)

In February 2003, the appellant was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  Since the veteran's claim for an increased rating was 
received in April 1999, the veteran has been demonstrably 
unable to obtain or retain employment because of his service-
connected psychiatric disability.

2.  From November 5, 1997 to January 26, 2004, the veteran 
had level I hearing in the right ear and level III hearing in 
the left ear.

3.  Since January 27, 2004, the veteran has had level III 
hearing in the right ear and level IV hearing in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular criteria for the 
veteran's service-connected psychiatric disability have been 
met throughout the period of this claim.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9400 (2003).  

2.  For the period from November 5, 1997, through January 26, 
2004, the criteria for a compensable rating for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
Tables VI and VII, Diagnostic Code 6100 (prior to and 
effective June 10, 1999).

3.  For the period from January 27, 2004, the criteria for a 
rating in excess of 10 percent for bilateral defective 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI and 
VII, Diagnostic Code 6100 (prior to and effective June 10, 
1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the his possession that pertains to the claim.  

With regard to the veteran's claim for an increased rating 
for service-connected psychiatric disability, the Board has 
found the evidence and information currently of record to be 
sufficient to substantiate the veteran's claim.  Therefore, 
no further development is required to comply with the VCAA or 
the implementing regulations.

With regard to the veteran's claim for a higher initial 
rating for bilateral hearing loss disability, the Board notes 
that VA's General Counsel has held that the notification 
requirements of the VCAA and the regulations implementing it 
are not applicable to initial evaluation issues.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statements of the case and letters 
from the RO to the veteran, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required of her to enable the RO to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire the RO to obtain such evidence on his 
behalf.  In addition, although the RO did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, it informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  He was given 
ample time to respond.  

The record also reflects that all available medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board will address the merits of the claims.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Psychiatric Disorder

The veteran contends that his service-connected psychiatric 
disorder is more disabling than currently evaluated.  

Historically, the veteran raised a claim for an increased 
(greater than 30 percent) rating for service-connected 
psychoneurotic reaction and anxiety reaction during an April 
1999 hearing.  In support of his claim, he submitted an April 
2000 statement from his private physician, Dr. Hodges.  Dr. 
Hodges noted that the veteran reported for a psychiatric 
evaluation with complaints of persistent anxiety and panic 
attacks.  The veteran described his panic symptoms as 
shortness of breath, feeling hyper and flushed, 
tremulousness, sweating, heart palpitations and tingling in 
his hands and feet.  He indicated that these attacks lasted 
one hour.  Outside of the panic attacks, the veteran 
complained of a more chronic, generalized anxiety that 
interfered with his daily activities, chronic sleep 
disturbances with middle of the night awakenings, 
irritability, depression and crying spells.  The veteran 
indicated that he avoided many social situations and rarely 
went out alone because he feared having a panic attack.  The 
veteran also reported that his anxiety and panic symptoms 
caused him to change jobs frequently following his military 
service.  Dr. Hodges diagnosed the veteran with generalized 
anxiety disorder and panic disorder with agoraphobia.  He 
characterized the veteran's panic disorder as "rather 
severe."  

A May 2001 VA examination report notes the veteran's ongoing 
complaints of anxiety.  He reported that he had to leave his 
job as a minister in 1989 because his anxiety made it too 
difficult for him to continue functioning.  The veteran 
reported occasional feelings of depression.  He reported 
sleep disturbances, and indicated that he was able to sleep 
only two or three hours per night.  He reported occasional 
suicidal thoughts, which usually occurred at night.  The 
veteran also complained of panic attacked, manifested by 
rapid heat beats, profuse sweating, and tingling hands and 
feet.  Upon examination, thought processes were logical and 
coherent.  The veteran denied feeling anxious about the 
examination.  The diagnoses included generalized anxiety 
disorder and panic disorder with agoraphobia.  Global 
assessment of functioning (GAF) score was reported to be 60-
65.   

VA mental health clinic records dated in February 2002 note 
that the veteran was seen on February 5, 2002, with 
complaints of anxiety.  He complained of an inability to 
concentrate, which reportedly cost him his job as a minister.  
The veteran indicated that he had not worked in 12 years 
because of his social phobia and anxiety leading to panic 
attacks.  He stated that he was currently experiencing 3-4 
panic attacks a week.  He admitted to suicidal ideation for 
the past 20 years.  The diagnoses included generalized 
anxiety disorder, depressive symptoms and panic attacks with 
agoraphobia.  GAF score was reported as 60.  The veteran was 
seen again for follow-up visits in February and March 2002.  
He again described symptoms of anxiety and panic attacks with 
agoraphobia. 

During a February 2003 videoconference hearing, the veteran 
testified that his service-connected psychiatric disorder had 
increased in severity since his last VA examination.

A January 2004 VA examination report notes the veteran's 
complaints of anxiety panic attacks and road rage.  The 
veteran reported that after theology school, he became a 
pastor.  He stated that he was assigned to 23 churches in 25 
years because of his problems with anxiety.  In 1990, he was 
forced to resign from his church, and was not offered 
reassignment.  The veteran reported that he then tried to 
work as a barber off and on for a few years, but his anxiety 
problems and panic attacks forced him to quit this profession 
as well.  Upon examination, the veteran was initially guarded 
and defensive, but soon became cooperative and made positive 
eye contact.  Speech was occasionally garrulous.  Mood was 
irritable, sad, dysphoric and anxious, but became normal 
toward the end of the examination.  Thought content was 
obsessional, bordering on paranoid.  There was some 
persecutory delusional content.  Judgment was generally good, 
but moderately skewed relating to some personal subject 
matter.  Insight was mildly impaired with minimization of 
personal responsibility.  The diagnoses included generalized 
anxiety disorder.  The examiner opined that the veteran had 
been "chronically unemployable for many years" because of 
his service-connected psychiatric disorder.  GAF score was 
reported to be 28.

In February 2004, the RO granted an increased evaluation of 
70 percent for the veteran's psychiatric disability, 
effective February 5, 2002.  Thereafter, the veteran 
continued his appeal.

The veteran's service-connected psychiatric disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder.  The rating criteria provide that 
generalized anxiety disorder, as well as other mental 
disorders, is to be assigned a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic anxiety.  
The evidence also consists of statements from a VA examiner 
that the veteran has not been employed full-time since 
approximately 1990.  In an April 2000 statement, the 
veteran's private physician noted that the veteran's anxiety 
and panic attacks interfered with his daily activities.  A 
February 2002 VA mental health clinic report notes the 
veteran's complaints of an inability to concentrate, social 
phobia, anxiety and panic attacks 3-4 times a week.  On the 
most recent VA examination in January 2004, the examiner 
stated that the veteran's service-connected psychiatric 
disorder is so severe that it has rendered him unemployable 
for many years.  It is apparent from this opinion that the 
veteran would not be able to maintain employment due to the 
severity of his service-connected psychiatric disorder.  
Based on the entire record of evidence, and with resolution 
of all reasonable doubt in the veteran's favor, the Board 
concludes that the severity of the veteran's service-
connected psychiatric disorder is such that it is productive 
of total or nearly total social and industrial inadaptability 
so as to warrant a 100 percent rating under Diagnostic Code 
9400 since the date of his claim for increase, the presence 
of nonservice connected disability notwithstanding.  See  
38 U.S.C.A. § 5107.

Bilateral Hearing Loss Disability

The veteran contends that his service-connected bilateral 
defective hearing is more disabling than currently evaluated.  

Historically, the veteran was originally granted service 
connection for hearing loss disability of the left ear in 
August 2001.  A noncompensable rating was assigned, effective 
November 5, 1997.  Thereafter, in February 2004, the veteran 
was granted service connection for hearing loss disability of 
the right ear.  A noncompensable evaluation was assigned 
effective November 5, 1997, and a 10 percent evaluation was 
assigned effective January 27, 2004, for bilateral hearing 
loss disability.

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating hearing impairment apply prior to the change 
in regulation, or June 10, 1999, and that the new criteria 
apply thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change. See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Although the 
RO did not consider the change in regulation, the Board 
concludes that this is not prejudicial as the change in 
regulation was not a substantive change regarding the portion 
of the regulations pertinent to this veteran's claim.  
Specifically, the changes in the rating criteria are of no 
significance in this case since the veteran does not have one 
of exceptional patterns of hearing impairment addressed in 
the revised criteria.  Consequently, the change has no effect 
on the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).

On the authorized VA audiological evaluation in May 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
50
55
LEFT
35
25
45
50
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.

During a February 2003 videoconference hearing, the veteran 
essentially testified that his hearing loss had become more 
severe since his last VA examination.

On the authorized VA audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
65
70
LEFT
30
35
70
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

Under the applicable schedular criteria, the foregoing 
results support the assignment of a noncompensable rating for 
the period from November 5, 1997, through January 26, 2004, 
and 10 percent rating for the period from January 27, 2004.

Analyzing the results of the May 4, 2000, audiogram, based on 
a 96 percent speech recognition score and a 35-decibel 
average puretone threshold in the right ear, Table VI 
indicates a designation of Level "I" for the right ear.  
Based on an 80 percent speech recognition score and a 43-
decibel average puretone threshold, Table VI indicates a 
designation of Level "III" for the left ear.  When applied to 
Table VII, the numeric designations of "I" for the better ear 
and "III" for the poorer ear translate to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Analyzing the results of the January 27, 2004 audiogram, 
based on an 80 percent speech recognition score and a 49-
decibel average puretone threshold in the right ear, Table VI 
indicates a designation of Level "III" for the right ear.  
Based on an 80 percent speech recognition score and a 63-
decibel average puretone threshold, Table VI indicates a 
designation of Level "IV" for the left ear.  When applied to 
Table VII, the numeric designations of "III" for the better 
ear and "IV" for the poorer ear translate to a ten percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a hearing loss in each ear, the overall severity of such 
hearing loss falls short of meeting the criteria for a higher 
rating with respect to the provisions of 38 C.F.R. § 4.85, 
under either the former or revised rating criteria as they 
apply to nonexceptional patterns of hearing loss.  The 
ratings described above reflect the greatest degree of 
disability shown by the record.  See Fenderson, supra.  

While the Board has considered the veteran's assertions that 
he has problems with hearing and is entitled to a higher 
rating, as indicated above, disability ratings in hearing 
loss cases are assigned by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
the evaluation of hearing loss is based on objective testing, 
the Board has no real discretion in this regard and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of a compensable 
rating during the period from November 5, 1997, through 
January 26, 2004, or a rating in excess of 10 percent during 
the period from January 27, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87a, 
Diagnostic Code 6100 (2003).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 100 percent rating for psychiatric 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable rating for the period from 
November 5, 1997, through January 26, 2004, and in excess of 
10 percent for the period from January 27, 2004, for 
bilateral hearing loss disability is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



